           Case 1:16-cv-01831-AWI-JLT Document 188 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   DOUGLAS JEROME STEVENSON,                            CASE NO. 1:16-cv-01831-AWI-JLT
 9                          Plaintiff,
                                                          ORDER ON PLAINTIFF’S REQUEST
10                  v.                                    FOR LEAVE TO FILE A SECOND
                                                          SUPPLEMENTAL REPLY
11   K. HOLLAND, et al.,
12                          Defendants.                   (Doc. No. 187)
13

14

15          Plaintiff Douglas Stevenson has filed a request for leave to file a second supplemental
16 reply to Defendants’ Supplemental Briefing in Support of Defendants’ Motion in Limine No. 3.

17 Doc. No. 187. Plaintiff’s proposed second supplemental reply—which is attached to his request—

18 is outside the timing and scope of the supplemental briefing schedule that this Court imposed on

19 November 23, 2020. Doc. No. 179. Plaintiff acknowledges as much, and attributes the delay in

20 his proposed supplemental briefing to counsel’s efforts to secure by mail a certified copy of the

21 docket in his state criminal case pursuant to the state trial court’s procedure. The Court will grant

22 Plaintiff’s request, finding that he has shown good cause and diligence in presenting his additional

23 supplemental briefing. Defendants will also be granted leave to file a response to Plaintiff’s

24 second supplemental reply, if they desire to do so.

25          Accordingly, IT IS HEREBY ORDERED that:
26          1.     Plaintiff’s request (Doc. No. 187) is GRANTED, and his second supplemental
27                 reply and its exhibits and declaration of counsel are deemed filed as of February 1,
28                 2021;
          Case 1:16-cv-01831-AWI-JLT Document 188 Filed 02/02/21 Page 2 of 2


 1        2.    If any response is to be made, Defendants shall FILE their response to Plaintiff’s
 2              second supplemental reply on or before February 16, 2021;
 3        3.    The status conference hearing set for February 8, 2021, shall be RESET for
 4              February 22, 2021, at 2:00 p.m. The parties are instructed to use the dial-in number
 5              and access code provided in the Court’s January 27, 2021 minute order (Doc. No.
 6              186).
 7
     IT IS SO ORDERED.
 8

 9 Dated: February 2, 2021
                                             SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
